Citation Nr: 0319952	
Decision Date: 08/12/03    Archive Date: 08/25/03

DOCKET NO.  00-12 560	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an increased rating for service-connected 
cervical fusion, C5-7, status-post cervical herniated nucleus 
pulposus with cervical spondylolysis, currently rated 20 
percent disabling.  


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

K.Y. McLeod, Associate Counsel




REMAND

On October 22, 2002, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.	Ask the veteran to provide a comprehensive list, 
to include addresses and approximate dates, of 
all VA and non-VA health care providers who have 
provided him evaluation or treatment for his 
cervical spine disorder.  This list should 
include any physician who has treated the 
veteran during a period of incapacitating 
episodes requiring bed rest and treatment for 
any extended period of time. Obtain the records 
from each health care provider the veteran 
identifies.  (NOTE:  The following records are 
of file:  Reports of VA examinations conducted 
in November 1976, February 1999, and June 2000).

2.	After associating with the claims folder any 
information and/or evidence obtained in 
connection with the above development, please 
make arrangements with the appropriate VA 
medical facility for the veteran to be afforded 
orthopedic and neurological examinations.  Send 
the claims folder to the examiners for review in 
conjunction with the examinations.  To this 
request attach a copy of the new Diagnostic 
Criteria for evaluating Intervertebral Disc 
Syndrome, which became effective September 23, 
2002.  Ask the examiners to specify whether the 
veteran has experienced incapacitating episodes 
of intervertebral disc syndrome (defined as 
signs and symptoms necessitating bed rest 
prescribed by a physician and treatment by a 
physician) having a duration of at least four 
weeks since December 1998.  The examiners should 
be requested to identify all chronic signs and 
symptoms resulting from the service connected 
cervical spine disorder.

3.	With specific respect to the neurological 
examination, the examiner should identify the 
nerve(s) effected, the level of paralysis 
(complete or incomplete), if any, as well as the 
sensory and/or motor deficits involved.  To the 
extent possible the examiner should also specify 
whether the veteran's intervertebral disc 
syndrome of the cervical spine is manifested by:
(a) moderate recurring attack;
(b) severe recurring attacks with intermittent 
relief; or
(c) pronounced attacks with persistent 
symptoms compatible with sciatic neuropathy 
with characteristic pain and muscle spasms, or 
other neurological findings appropriate to the 
site of the diseased disc.

All examination findings, along with the complete 
rationale for all opinions expressed, should be set 
forth.


4.	After the development requested above 
has been completed to the extent 
possible, the RO should again review 
the record.  If any benefit sought on 
appeal remains denied, the appellant 
and representative, if any, should be 
furnished a supplemental statement of 
the case and given the opportunity to 
respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	R. GARVIN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





